DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
	The uploaded copy of the following non patent literature reference on the Information Disclosure Statement filed 29 Jun 2021 was illegible:
Vaswani, S., et al., Humanized Antibodies as Potential Therapeutic Drugs, Annals of Allergy, Asthma & Immunology, Vol. 81, Issue 2, August 1998, p. 105-116, 119, abstract
	The full NPL document was uploaded to the file folder and considered as indicated on the IDS.

Specification / Priority
	The specification filed on 12 APR 2020 claims priority under the “371 National Stage Filing of PCT/US2018/060737 filed November 13, 2018, which claims benefit under 35 U.S.C. § 119(e) of prior U.S. Provisional Application Serial No. 62/584,171, filed November 10, 2017, the entire content of which is incorporated herein” (page 1, [0001]). The priority claimed by the specification does not match the priority on the filing receipt (dated 02 June 2020) which shows the following: 

    PNG
    media_image1.png
    58
    741
    media_image1.png
    Greyscale

	The current priority date filed for the application is 13 Nov 2018 (based on the 371 listed in the filing receipt). Should applicant wish to correct the priority to include 62/584,171, applicant must submit a written request for a corrected filing receipt.  See instructions on filing receipt, 02 June 2020. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is drawn to the method of claim 1 and recites the limitation “wherein the anti-CD33 antibody and the anti-CD38 antibody each independently comprise 131I, 125I…”. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to state that the antibodies “are each independently labelled with 131I, 125I…” or that the claim be amended to depend on claim 4 which recites the limitation “wherein one or both of the anti-CD33 antibody and the anti-CD38 antibody are labelled with a radioisotope”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50. Published online 28 JUN 2017.

Regarding claim 1,  Sanofi teaches a method of treating a subject having a proliferative disorder (page 2, [0020], “a method for inhibiting the growth of a cell expressing CD38”; abstract, “treatment of tumors that express CD38 protein… or the treatment of autoimmune and inflammatory diseases”). Sanofi teaches the method comprises administering to the subject an effective amount of an anti-CD38 antibody (abstract, “antibodies… which specifically bind to CD38”; page 23, [0330], “a therapeutic composition for the treatment of a hyperproliferative disorder or inflammatory disease or an autoimmune disease in a mammal which comprises a therapeutically effective amount of a compound of the invention and a pharmaceutically acceptable carrier”). 
Sanofi teaches that CD38 is upregulated in many hematopoietic malignancies and in cell lines derived from various hematopoietic malignancies and states that “CD38 expression in hematopoietic malignancies and its correlation with disease progression makes CD38 an attractive target for antibody therapy” (page 1, [0002]). Sanofi further teaches that the CD38 antibodies can be combined with a second therapeutic agent and that the second therapeutic agent can be chosen from the group comprising of antibodies targeting clusters of differentiation (CD) antigens including CD33 (pages 2-3, [0021]). 
While Sanofi teaches the combination of an anti-CD38 antibody with an anti-CD33 antibody for the treatment of a proliferative disorder, the combination is not distinctly identified among the other combination treatments taught by Sanofi. 
Laing delivers a review of anti-CD33 therapy in adult and childhood acute myeloid leukemia (title) stating that “the cell surface marker CD33 has been identified as therapeutic target, and novel anti-CD33 immunotherapies are promising new agents in the treatment of AML” (abstract). In their review, Laing “summarizes recent developments emphasizing the genetic differences in adult and childhood AML and highlights the rationale for CD33 as a target for therapy in all age groups” (abstract). Laing teaches that CD33 is an attractive therapeutic target in AML due to the frequent expression of this transmembrane glycoprotein on adult and childhood AML blasts and identification on adult leukemic stem cells (LSCs) (page 44, left column, paragraph 1; abstract). Laing further teaches that “CD33 is normally expressed on the myeloid lineage at the early stages of myeloid differentiation, and is found on normal multipotent progenitors (MPPs) and unipotent myeloid progenitors, myeloid precursors, and maturing granulocytes and monocytes” (page 44, right column, paragraph 1; page 43, paragraph 2). Laing states that “CD33 is expressed on blast cells in 85-90% of patients presenting with AML” and also in AML leukemic stem cell (LSC) fractions but with significant heterogeneity in the level and intensity of expression (page 44, right column, paragraph 2). Laing teaches the use of monoclonal anti-CD33 antibodies in the treatment of AML, such as lintuzumab, which showed good disease response in preclinical and early phase trials (page 46, right column, paragraph 2). 
In the summary of generalized models describing multistep process in AML development with expressions in Figure 1 on page 44 Laing shows that CD33 is sometimes expressed (±) on cells including Hematopoietic stem cells (HSC), multipotent progenitors (MPP), and lymphoid primed multipotential progenitor (LMPP) but that both CD38+ and CD33+ are expressed in committed myeloid progenitors (CMP), and granulocyte-macrophage progenitor (GMP) cells during the development of AML.  
Based on the teachings of Laing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have selected an anti-CD33 antibody as the secondary therapeutic agent for use in combination with the anti-CD38 antibody taught by Sanofi. A skilled artesian would have been motivated to make this combination in order to target two widely studied antigens that have been well documented for their presence in hematologic malignancies (Sanofi, page 1, [0002]; Laing, page 44, right column, paragraph 2).

Regarding claim 2, Sanofi and Laing teach the method of claim 1 as discussed above.
Laing teaches the use of monoclonal anti-CD33 antibody lintuzumab to target CD33 expressing cells (page 46, right column, paragraph 2). Instant application page 3, [0014], teaches that lintuzumab is another name for HuM195. 
	Laing teaches that lintuzumab is the original anti-CD33 monoclonal antibody and that it showed good disease response in preclinical and early phase trials (page 46, right column, paragraph 2). While Laing also teaches that it did not improve survival outcomes in patients, one of ordinary skill in the art would still have been motivated to use this antibody in the combination treatment taught by Sanofi and Laing as it has already been well characterized in preclinical and early phase clinical trials (Laing, page 46, right column, paragraph 2).

Regarding claim 14, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi further teaches that the proliferative disease is a hematological disease (page 5, [0074], “the CD38+ cell is a tumor cell derived from a hemopoietic malignancy”).

Regarding claim 15,  Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi further teaches that the proliferative disease is multiple myeloma, acute myelogenous leukemia, chronic myelogenous leukemia, chronic lymphocytic leukemia, or acute lymphocytic leukemia (abstract). Sanofi also teaches that pharmaceutical compositions of the invention can be used to treat non-Hodgkin’s lymphoma or Hodgkin’s lymphoma (page 24, left column, paragraph 1, [0330]).

Regarding claim 16, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi further teaches that the method includes administering one or more therapeutic agents (page 2-3, [0021], “therapeutic composition comprising an anti-CD38 antibody or an anti-CD38 antibody-cytotoxic agent conjugate…in some embodiments the therapeutic composition comprises a second therapeutic agent”).
While Sanofi is teaching the use of a “second agent” and not one or more additional therapeutic agents, it would have been obvious to one of ordinary skill in the art that the combinations taught by Sanofi could include one or more of the additional treatments disclosed. Furthermore, it would have been obvious to a skilled artesian to select additional therapies from those taught by Sanofi as they have been shown to be effective in the same disease environments where CD33 and CD38 antibodies are used.

Regarding claim 17, Sanofi and Laing teach the method of claim 16 as discussed above.
Sanofi further teaches that the therapeutic agents comprise a chemotherapeutic agent or an immunomodulatory agent (page 25 [0345]).

Regarding claim 18, Sanofi and Laing teach the method of claim 16 as discussed above.
Sanofi further teaches that therapeutic agents such as doxorubicin, vincristine (page 23, [0320]) and melaphalan (page 23, [0328]) can be used in cytotoxic conjugates of the invention (page 23, [320]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that these drugs could be administered either as a conjugate or in addition to the method of treatment taught by Sanofi and Laing.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Teiluf, K., et al (2014) α-Radioimmunotherapy with 213Bi-anti-CD38 immunoconjugates is effective in a mouse model of human multiple myeloma Oncotarget 6(7); 4692-4703.
Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi teaches CD38 antibodies and that CD38 is an attractive target for antibody therapy for various hematopoietic malignancies (page 1, [0002]). Sanofi, however, fails to teach that the anti-CD38 antibody is daratumumab, MOR202, or SAR50984. 
Teiluf teaches the use of CD-38 antibodies, particularly radioimmunoconjugates, and their use in the treatment of multiple myeloma (abstract). Teiluf teaches that patients suffering from MM are treated with high-dose chemotherapy in combination with autologous stem cell transplants and that new therapeutic agents have further increased progression free survival and contributed to improvement in overall survival (page 4692, right column, paragraph 1 – page 4693, left column, paragraph 1). Teiluf teaches that CD38 is a promising target used for immunotherapy because MM cells mostly show overexpression of CD38 (page 4693, left column, paragraph 2). Teiluf teaches that the anti-CD38 antibody daratumumab eradicates plasma cells derived from MM patients and has demonstrated therapeutic efficacy in a preclinical model and that the antibody is currently in a phase I/II study. Teliuf also teaches two more anti-CD38 monoclonal antibodies, SAR650984 and MOR03087, which were being analyzed in clinical trials (page 4693, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized Daratumumab, MOR03087, or SAR650984 as the CD38 antibody taught by Teliuf in the method of treatment taught by Sanofi and Laing. A skilled artesian would have been motivated to use these antibodies as they have been evaluated in clinical trials and are well characterized (Teliuf page 4693, left column, paragraph 2).

Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016.

Regarding claim 4, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). Laing teaches that monoclonal anti-CD33 antibodies have had less success clinically than their conjugated counterparts (page 46, right column, paragraph 2). However, neither Sanofi or Laing teach that the anti-CD38 or anti-CD33 antibodies are labelled with a radioisotope for treatment. 
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that “monoclonal antibodies (MAbs) raised against cancer antigens may mediate antibody-dependent cell-mediated cytotoxicity. This form of cancer control arises from cytolysis of a target cell by effector lymphocytes, such as cytotoxic T lymphocytes or natural killer cells. However, most of these antibodies have low/moderate efficacy for tumor control” (page 1, abstract, paragraph 1). Sollini states that “the labeling of these antibodies with a toxin can potentiate their efficacy for tumor control” and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini teaches that beta emitting radioisotopes, such as iodine-131 (131I) have had only modest success in radioimmunotherapy which has led to the recent study of high-linear-energy transfer radiation in the form of alpha particles (page 1, paragraph 2). Sollini further teaches that alpha-immunoconjugates have enabled targeted alpha therapy to progress from in vitro studies, through in vivo experiments, to clinical trials (page 2, left column, paragraph 1). 
Sollini teaches radiolabeled antibodies including therapies with radiolabeled anti-CD33 monoclonal antibodies, particularly HuM195 (page 17, left column, paragraph 4), which have been tested with radiolabels of 131I, 90Y, 213BI, 111I, 211At, and 225Ac (pages 17-20). Sollini teaches that recent studies with 225Ac conjugated to HuM195 demonstrated anti-leukemic activity across all dose levels and is now in a multicenter USA phase I/II trial in combination with chemotherapy (page 20, left column, paragraphs 1 and 2).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have one or both of the anti-CD33 and anti-CD38 antibody have a radioisotope label as taught by Sollini in the method of treating a proliferative disorder taught by Sanofi or Laing. A skilled artesian would have been motivated to add the radiolabel(s) in order to potentiate the efficacy of the antibodies for tumor control (Sollini, page 1, abstract paragraph 1).

Regarding claim 5, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). Laing teaches that monoclonal anti-CD33 antibodies have had less success clinically than their conjugated counterparts (page 46, right column, paragraph 2). However, neither Sanofi or Laing teach that the anti-CD38 or anti-CD33 antibodies are labelled with a radioisotope from those listed in instant application claim 5. 
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that “monoclonal antibodies (MAbs) raised against cancer antigens may mediate antibody-dependent cell-mediated cytotoxicity. This form of cancer control arises from cytolysis of a target cell by effector lymphocytes, such as cytotoxic T lymphocytes or natural killer cells. However, most of these antibodies have low/moderate efficacy for tumor control” (page 1, abstract, paragraph 1). Sollini states that “the labeling of these antibodies with a toxin can potentiate their efficacy for tumor control” and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini further teaches that beta emitting radioisotopes, such as iodine-131 (131I) have had only modest success in radioimmunotherapy which has led to the recent study of high-linear-energy transfer radiation in the form of alpha particles (page 1, paragraph 2). Sollini further teaches that alpha-immunoconjugates have enabled targeted alpha therapy to progress from in vitro studies, through in vivo experiments, to clinical trials (page 2, left column, paragraph 1). 
Sollini teaches radiolabeled antibodies including therapies with radiolabeled anti-CD33 monoclonal antibodies, particularly HuM195 (page 17, left column, paragraph 4), which has been tested with radiolabels of 131I, 90Y, 213BI, 111I, 211At, and 225Ac (pages 17-20). Sollini teaches that recent studies with 225Ac conjugated to HuM195 demonstrated anti-leukemic activity across all dose levels and is now in a multicenter USA phase I/II trial in combination with chemotherapy (page 20, left column, paragraphs 1 and 2).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have both the anti-CD33 and anti-CD38 antibodies independently be labeled with 131I, 90Y, 213BI, 211At, or 225Ac as taught by Sollini in the method of treating a proliferative disorder taught by Sanofi or Laing. A skilled artesian would have been motivated to add these radiolabel(s) in order to potentiate the efficacy of the antibodies for tumor control (Sollini, page 1, abstract paragraph 1) while using radioisotopes that have been previously conjugated to the same types of antibodies (Sollini, pages 17-20).

Regarding claim 6, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). Laing teaches that monoclonal anti-CD33 antibodies have had less success clinically than their conjugated counterparts (page 46, right column, paragraph 2). However, neither Sanofi or Laing teach that the anti-CD38 or anti-CD33 antibodies are labelled with the radioisotopes 131I or 225Ac. 
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that “monoclonal antibodies (MAbs) raised against cancer antigens may mediate antibody-dependent cell-mediated cytotoxicity. This form of cancer control arises from cytolysis of a target cell by effector lymphocytes, such as cytotoxic T lymphocytes or natural killer cells. However, most of these antibodies have low/moderate efficacy for tumor control” (page 1, abstract, paragraph 1). Sollini states that “the labeling of these antibodies with a toxin can potentiate their efficacy for tumor control” and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini further teaches that beta emitting radioisotopes, such as iodine-131 (131I) have had only modest success in radioimmunotherapy which has led to the recent study of high-linear-energy transfer radiation in the form of alpha particles (page 1, paragraph 2). Sollini further teaches that alpha-immunoconjugates have enabled targeted alpha therapy to progress from in vitro studies, through in vivo experiments, to clinical trials (page 2, left column, paragraph 1). 
Sollini teaches radiolabeled antibodies including therapies with radiolabeled anti-CD33 monoclonal antibodies, particularly HuM195 (page 17, left column, paragraph 4), which has been tested with radiolabels of 131I, 90Y, 213BI, 111I, 211At, and 225Ac (pages 17-20). Sollini teaches that recent studies with 225Ac conjugated to HuM195 demonstrated anti-leukemic activity across all dose levels and is now in a multicenter USA phase I/II trial in combination with chemotherapy (page 20, left column, paragraphs 1 and 2).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). This demonstrates that anti-CD38 antibodies have previously been conjugated to radioisotopes for treatment studies.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have both the anti-CD33 and anti-CD38 antibodies independently be labeled with 131I or 225Ac as taught by Sollini in the method of treating a proliferative disorder taught by Sanofi or Laing. A skilled artesian would have been motivated to add these specific radiolabel(s) in order to potentiate the efficacy of the antibodies for tumor control (Sollini, page 1, abstract paragraph 1) while using a radioisotope that has already been well studied and demonstrated to show anti-leukemic activity.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page.
Sanofi and Laing teach the method of claim 1 as discussed above. 
Laing teaches that monoclonal anti-CD33 antibodies have had less success clinically than their conjugated counterparts (page 46, right column, paragraph 2), however fails to teach that the antibody is conjugated with a 225Ac label and administered in doses of 0.5 to 4 uCi/kg of body weight.
Jurcic provides results from a phase 1 clinical trial of 225Ac-lintuzumab in the treatment of acute myeloid leukemia (abstract, background). Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). In the study patients with relapsed/refractory AML were treated with 225Ac-lintuzumab at doses of 0.5-4 ugi/kg of subject body weight (abstract, results) and doses were tolerable at <4 uCi/kg and had anti-leukemic activity (abstract, conclusions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have had the anti-CD33 antibody in the method taught by Sanofi and Laing have a 225Ac-label and be administered at an effective dosage of 0.5 to 4 uCi/kg as taught by Jurcic. One of ordinary skill in the art would be motivated to add the radioisotope 225Ac to the antibody in order to increase the antibody’s potency while avoiding nonspecific cytotoxicity using a conjugate that has been tested in clinical trials (Jurcic, abstract, background).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016 and Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page.
Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi teaches that the anti-CD38 antibody may be conjugated to a cytotoxic agent (page 2, [0016]) and that the antibody can be radiolabeled for the purposes of diagnostic testing (page 26, [00354]). Sanofi, however, does not teach the labeling of radioisotope 225Ac on to the antibody or its use at doses of 0.5 to 4 uCi/kg of body weight for treatment.
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that “monoclonal antibodies (MAbs) raised against cancer antigens may mediate antibody-dependent cell-mediated cytotoxicity. This form of cancer control arises from cytolysis of a target cell by effector lymphocytes, such as cytotoxic T lymphocytes or natural killer cells. However, most of these antibodies have low/moderate efficacy for tumor control” (page 1, abstract, paragraph 1). Sollini states that “the labeling of these antibodies with a toxin can potentiate their efficacy for tumor control” and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini further teaches that beta emitting radioisotopes, such as iodine-131 (131I) have had only modest success in radioimmunotherapy which has led to the recent study of high-linear-energy transfer radiation in the form of alpha particles (page 1, paragraph 2). Sollini further teaches that alpha-immunoconjugates have enabled targeted alpha therapy to progress from in vitro studies, through in vivo experiments, to clinical trials (page 2, left column, paragraph 1). 
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1).
The overview provided by Sollini teaches that CD38 monoclonal antibodies can be radiolabeled and that the addition of a radioisotope leads to effective treatment of hematological malignancies. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included a radioisotope, such as 213Bi, on the CD38 antibody as taught by Sollini in the treatment method taught by Sanofi and Laing. A skilled artesian would have been motivated to make this addition in order to potentiate its efficacy for tumor control (Sollini, page 1, paragraph 2). Sanofi and Laing modified by Sollini, however, does not teach that the radio label is 225Ac or that an effective dose is 0.5-4 uCi/kg. 
Jurcic provides results from a phase 1 clinical trial of 225Ac-lintuzumab (CD-33 antibody) in the treatment of acute myeloid leukemia (abstract, background). Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). In the study patients with relapsed/refractory AML were treated with 225Ac-lintuzumab at doses of 0.5-4 uCi/kg of subject body weight (abstract, results) and doses were tolerable at <4 uCi/kg and had anti-leukemic activity (abstract, conclusions).
Based on the teachings of Jurcic it would have been obvious to a skilled artesian to have replaced the 213Bi radioisotope on the CD38 antibody taught by Sollini with the α-emitting isotope 225Ac and administer it at a dose of 0.5-4 uCi/kg of subject body weight as taught by Jurcic for use in the method taught by Sanofi and Laing. A skilled artesian would have been motivated to make this substitution in order to take advantage of the benefits of 225Ac over 213Bi such as a 10-day half-life, 4 α-emitting isotopes, lower dosage requirements, and prolonged survival (Jurcic, abstract, background) at therapeutic dosages demonstrated to be effective and safe (Jurcic, abstract, results and conclusion).

Claims 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Clemens, P.L., et al (2017) Pharmacokinetics of Daratumumab Following Intravenous Infusion in Relapsed or Refractory Multiple Myeloma After Prior Proteasome Inhibitor and Immunomodulatory Drug Treatment Clin Pharmacokinet 56; 915-924 Published online 26 NOV 2016 and Raza, A., et al (2009) Complete remissions observed in acute myeloid leukemia following prolonged exposure to lintuzumab: a phase 1 trial Leukemia & Lymphoma 50(8); 1336-1344.

Regarding claim 9, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi further teaches that “specific clinical protocols with regard to route of administration, excipients, diluents, dosages, times, etc., can be determined by one of ordinary skill in the art as the clinical situation warrants” and also provides example administration of conjugates of 100 ng to 1 mg/kg per day (page 26, [0350]). This dosage suggestion, however, is for conjugated antibodies.
Clemens studied daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). In dose-escalation studies, dosages ranging from 0.005-24 mg/kg were administered and in dose-expansion studies dosages of 8 mg/kg and 16 mg/kg were administered. Clemens teaches that “decreasing daratumumab clearance with increasing dose suggests saturation of target-mediated clearance at higher dose levels, whereas decreasing clearance over time with repeated dosing may be due to tumor burden reductions as CD38-positive cells are eliminated” (abstract). While Clemens states that the data collected supports the use of the recommended dose regimen of daratumumab (16 mg/kg weekly for 8 weeks, every 2 weeks for 16 weeks, and every 4 weeks thereafter), Clemens states that this causes rapid-saturation of target-mediated clearance during weekly dosing. Based on these teachings, it would have been obvious to one of ordinary skill in the art to have used a dose of daratumumab of 16 mg/kg or lower as these have been demonstrated as effective doses and have previously established pharmacokinetic data available.
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). In the study patients received weekly lintuzumab infusions for 5 weeks of doses ranging from 1.5-8 mg/kg/week (page 1337, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ant-CD33 and anti-CD38 antibodies independently at doses of less than 16 mg/kg of subject body weight as taught by Clemens and Raza in the method taught by Sanofi and Laing. One of ordinary skill in the art would have been motivated to use the doses taught by Clemens and Raza as they have been demonstrated as safe and effective treatment regimens in clinical trials and have pharmacokinetic data available.

Regarding claim 12, Sanofi and Laing teach the method of claim 1 as discussed above. 
Sanofi further teaches that “specific clinical protocols with regard to route of administration, excipients, diluents, dosages, times, etc., can be determined by one of ordinary skill in the art as the clinical situation warns” and also provides example administration of conjugates of about every 4 weeks (page 26, [0350]). This dosage schedule suggestion, however, is for conjugated antibodies.
Clemens studied Daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). Clemens teaches that pharmacokinetic data support the use of the recommended dose regimen of daratumumab of 16 mg/kg weekly for 8 weeks, every 2 weeks for 16 weeks, and every 4 weeks thereafter (abstract). Clemens further teaches that multiple doses are required to saturate target-mediated clearance and maintain target saturation (abstract).
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). In the study patients received weekly lintuzumab infusions for 5 weeks of doses ranging from 1.5-8 mg/kg/week (page 1337, right column, paragraph 3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the ant-CD33 and anti-CD38 antibodies independently according to a dosing schedule of once every week (or every 2 weeks or 4 weeks) for a treatment period of at least two doses as taught by Clemens and Raza in the method taught by Sanofi and Laing. One of ordinary skill in the art would have been motivated to use the dosing schedules taught by Clemens and Raza as they have been demonstrated as safe and effective treatment regimens in clinical trials.

Regarding claim 13, Sanofi and Laing teach the method of claim 1 as discussed above. Sanofi and Laing, however, fail to teach that the anti-CD33 antibody and the anti-CD38 antibody are each independently administered via two injections separated by 5, 6, 7, 8, 9, or 10 days. 
Clemens studied Daratumumab, a CD38 monoclonal antibody recently approved for the treatment of multiple myeloma (MM) and reports pharmacokinetic data from a phase I/II dose-escalation and dose expansion study as well as results from a phase II study in relapsed or refractory MM (abstract). Clemens provides pharmacokinetic parameters following the first full infusion of daratumumab on page 922, Table 2. In the study, a mean half-life (t1/2) of 216.1 hours was determined in patients treated with 16 mg/kg of the anti-CD38 antibody (page 922, table 2, rows 11-15); 216.1 hours represents a half-life of approximately 9 days (216.1 hours x (1 day/24 hours)). 
Raza reports the findings of a multi-institutional, phase 1 dose-escalation trial of lintuzumab (humanized anti-CD33 antibody; SGN-33, HuM195) and its use in patients with CD33-positive myeloid malignancies (abstract). Raza provides pharmacokinetic data such as concentration of lintuzumab in the blood over the course of the study time (page 1341, Figure 1; page 1339, right column, paragraph 2). The concentration of lintuzumab in the blood goes up throughout the study, but a drop in the concentration (to nearly half of the concentration) is seen in approximately 7 days following injection. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the anti-CD33 antibody and the anti-CD38 antibody independently via two injections separated by 7 to 9 days as taught by Clemens and Raza during treatment with the method taught by Sanofi and Laing. A skilled artesian would have known that by using a sequential treatment regimen, which is routine practice in the art, that elevated toxicity could be avoided. By using the half-life and the concentration information provided by Clemens and Raza, the practitioner would be waiting until the given antibody has had time for partial clearance from the patient before another antibody is administered thereby reducing potential toxicities.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Morris, J.C. and T.A. Waldmann (2009) Antibody-based therapy of leukaemia Expert Rev Mol Med 11: e29; 1-32.

Regarding claim 10, Sanofi and Laing teach the method of claim 1 as discussed above. Sanofi and Laing, however, fail to teach that the CD33 antibody and the CD38 antibody are administered concurrently or sequentially.
The administration of combinations of anti-cancer drugs concurrently or sequentially is routine practice in the art. For example, Morris provides a review of antibody-based therapy of Leukaemia, including an anti-CD33 immunotoxin, gemtuzumab ozogamicin, that has been approved for the treatment of AML in older patients (abstract). In their article Morris discusses a clinical trial in which anti-cancer agents were administered concurrently or sequentially and patient response was reported (page 7, paragraph 1). In the clinical trial patients receiving concurrent treatment experienced greater hematological toxicity and infusion reactions compared with the sequential treatment group; however, with the combination treatments taught, the response rate in the concurrent group was 90% compared with 77% in the sequential treatment group (page 7, paragraph 1).
Based on the teachings of Morris and the routine practice in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the CD33 antibody and the cd38 antibody at the same time (concurrently) or sequentially depending on the outcomes and level of toxicities experienced in patients who are receiving the treatment (Morris, page 7, paragraph 1).

Regarding claim 11, Sanofi and Laing teach the method of claim 1 as discussed above. Sanofi, however, fails to teach that the CD33 antibody and the CD38 antibody are administered sequentially (one after the other).
The sequential administration of combinations of anti-cancer drugs is routine practice in the art. For example, Morris provides a review of antibody-based therapy of Leukaemia, including an anti-CD33 immunotoxin, gemtuzumab ozogamicin, that has been approved for the treatment of AML in older patients (abstract). In their article Morris discusses a clinical trial in which anti-cancer agents were administered concurrently or sequentially and patient response was reported (page 7, paragraph 1). In the clinical trial patients receiving concurrent treatment experienced greater hematological toxicity and infusion reactions compared with the sequential treatment group (page 7, paragraph 1).
Based on the teachings of Morris and the routine practice in the art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the CD33 antibody and the CD38 antibody treatment taught by Sanofi and Laing sequentially as described in instant application claim 11. A skilled artesian would have been motivated to administer the antibodies sequentially in order to avoid high levels of toxicity and infusion reactions that could come from concurrent treatment as taught by Morris (Morris, page 7, paragraph 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 2011/0262454 A1 (Sanofi-Aventis) 27 OCT 2011 in view of Laing, A.A., et al (2017) Unlocking the potential of anti-CD33 therapy in adult and childhood acute myeloid leukemia Exp Hematol 54; 40-50 Published online 28 JUN 2017 as applied to claim 1 above, and further in view of Van der Kolk, LE., et al (2003) Treatment of relapsed B-cell non-Hodgkin’s lymphoma with a combination of chimeric anti-CD20 monoclonal antibodies (rituximab) and G-CSF: final report on safety and efficacy Leukemia 17; 1658-1664.
Sanofi and Laing teach the method of claim 16 as discussed above. Sanofi and Laing, however, fail to teach that the one or more therapeutic agents comprise granulocyte colony-stimulating factor. 
Van der Kolk studied the treatment of non-Hodgkin’s lymphoma with a combination of an anti-CD20 monoclonal antibody (rituximab) and granulocyte-colony growth stimulating factor (G-CSF) (abstract). Van der Kolk teaches that rituximab can induce complement-dependent cytotoxicity (CDC) and antibody dependent cellular cytotoxicity (ADCC) (page 1658, left column, paragraph 1). Van der Kolk teaches that “a possibility to improve the efficacy of unconjugated mAbs might be to enhance the efficacy of the effector cells involved in ADCC, one of the possible antitumor mechanisms of monoclonal antibodies. Granulocyte-colony stimulating factor (G-CSF) greatly enhances the cytotoxic capacity of neutrophils in ADCC assays” (page 1658, right column, paragraph 3). 
Van der Kolk further teaches that FcɣR-mediated mechanisms for in vivo cytotoxicity of monoclonal antibodies was clearly demonstrated in animal studies (page 1658, left column, paragraph 2) and that G-CSF has been demonstrated to induce the expression of Fcɣ- receptor-type I on neutrophils via an effect on myeloid precursor cells (page 1658, right column, paragraph 3). Van der Kolk further teaches that G-CSF administration leads to a large increase in the number of circulating neutrophils and the addition of G-CSF to monoclonal antibodies would theoretically enhance the efficacy of the antibody by exploiting the mechanism of ADCC (page 1658, right column, paragraph 3). In their study with an anti-CD20 antibody, van der Kolk found that overall response rate seemed comparable to those reported for antibody monotherapy, but the remission duration was remarkably long (abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included G-CSF as taught by van der Kolk as an additional treatment in the method taught by Sanofi and Laing. A skilled artesian would have been motivated to make this addition in order to take advantage of the benefits of coupling G-CSF with monoclonal antibody treatments taught by van der Kolk, including enhancing the cytotoxic capacity of neutrophils and increasing the number of circulating neutrophils (van der Kolk, page 1658, right column, paragraph 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jurcic, J.G. et al (2011) Phase I trial of the targeted alpha-particle nano-generator actinium-225 (225-Ac-lintuzumab)(anti-CD33; HuM195) in acute myeloid leukemia (AML) 2011 ASCO Annual Meeting I Abstract; 1 page in view of Sahara, N., et al (2006) Clinicopathological and prognostic characteristics of CD33-positive multiple myeloma Eur J Hematol 77: 14-18 and in further view of Sollini, M., et al (2016) Radionuclide Therapy of Leukemias and Multiple Myeloma Nuclear Oncology Springer, online ISBN 978-3-319-26067-9; 1-39. First online 30 Sept 2016.
Jurcic teaches a method of treating a subject having acute myeloid leukemia, the method comprising administering to the subject 225Ac-HuM195 (lintuzumab; anti-CD33 antibody) in a dose of 0.5 to 4 uCi/kg of subject body weight (abstract, background, results, and conclusion). 
Jurcic teaches that to increase the antibody’s potency yet avoid nonspecific cytotoxicity seen with β-emitting isotopes, the α emitter bismuth-213 (213Bi) was conjugated to lintuzumab and tested, but the use of the conjugate was limited by its 46 min half-life. The isotope generator, 225Ac (half-life of 10 days), yields 4 α-emitting isotopes and can be conjugated to antibodies using DOTA-SCN. Jurcic further teaches that the 225Ac-labeled immunoconjugates kill in vitro at doses at least 1000 times lower than 213Bi analogs and prolong survival in mouse xenograft models of several cancers (abstract, background). 
Jurcic, however, does not teach that the 225Ac-HuM195 conjugate is used for the treatment of relapsed or refractory multiple Myeloma (MM) or that it is used in combination with 225Ac-daratumumab.
Sahara analyzed the CD33 expression on MM cells from 63 newly diagnosed patients and correlated these measurements with other clinical parameters to determine the clinicopathological significance of the molecule. In their study, the estimated 3-year overall survival in CD33+ patients was significantly lower than in CD33- patients (31% vs 50%, respectively) and mortality with a year from the diagnosis was higher in CD33+ patients compared to CD33- patients (43% vs 10%, respectively) (abstract). Sahara further states that serial evaluation of CD33 expression showed that the amount of CD33 significantly increased after a variety of treatment including melphalan and steroid in individual patients and that these results suggest that CD33 expression might be associated with drug resistance to these conventional agents. Sahara teaches that CD33 may be a useful target for the development of new therapeutic agents in MM (abstract). Sahara also assessed how the level of CD33 expression by MM cells varies with time by evaluating samples from 10 patients who were analyzed at two time points which were separated by a median of 16 months (range 2-43 months) (page 15, right column, paragraph 1). The results of this evaluation, shown in table 1 on page 15, show that of the 10 patients assessed, 5 relapsed and of those 5, 4 had elevated expression of CD33 after relapse. 
Based on the teachings of Sahara, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the treatment taught by Jurcic in a method to treat relapse or refractory MM as taught by Sahara. A skilled artesian would have been motivated to use the immunoconjugate taught by Jurcic for the treatment of relapse or refractory MM as Sahara has demonstrated elevated CD33 expression in patients with relapse or refractory (drug resistant) MM and that CD33 could be a useful target for this disease.
Jurcic and Sahara combined teach the use of 225Ac-HuM195 in a dose of 0.5 to 4 uCi/kg subject body weight for the treatment of relapsed or refractory multiple myeloma. Jurcic and Sahara, however, do not teach the addition of 225Ac-daratumumab in a dose of 0.5 to 4 uCi/kg.
Sollini reviewed radionuclide therapies in the treatment of leukemias and multiple myeloma (title). Sollini teaches that the labeling of monoclonal antibodies with a toxin can potentiate their efficacy for tumor control and that different molecules, chemicals, or radioisotopes can serve as toxins. Sollini also teaches treatments for MM including daratumumab, stating that it is a very promising option and as a single agent has offered overall response to one third of patients who were refractory to either IMIDs or bortezomib, with median duration response of 7.4 months and 12 months, overall survival of 65%, and good tolerability (page 25, right column).
Sollini also teaches radiotherapy in multiple myeloma studies (page 26, right column, paragraph 2) including 213Bi-anti-CD38-Mab models where treatment suppressed tumor growth via induction of apoptosis in tumor tissue and significantly prolonged survival compared to controls (page 27, left column, paragraph 1). The overview by Sollini teaches the use of daratumumab in refractory MM and the radiolabeling of CD38 antibodies in the treatment of multiple myeloma.
Based on the teachings of Jurcic it would have been obvious to a skilled artesian to have replaced the 213Bi radioisotope on the CD38 antibody taught by Sollini with the α-emitting isotope 225Ac and administer it at a dose of 0.5-4 uCi/kg of subject body weight as taught by Jurcic. A skilled artesian would have been motivated to make this modification in order to take advantage of the benefits of 225Ac over 213Bi such as a 10-day half-life, 4 α-emitting isotopes, lower dosage requirements, and prolonged survival (Jurcic, abstract, background) at therapeutic dosages demonstrated to be effective and safe (Jurcic, abstract, results and conclusion).
As discussed above, Jurcic and Sahara combined teach a method of treating relapsed or refractory MM using 225Ac-HuM195 at a dose of 0.5 to 4 uCi/kg. The teachings of Sollini and Jurcic combined teach the use of 225Ac-Daratumumab in the treatment of refractory MM at a dose of 0.5 to 4 uCi/kg. It would have been obvious to one of ordinary skill in the art to use these treatments in combination with each other for the treatment of relapsed or refractory MM. A skilled artesian would have been motivated to make this combination in order to target two antigens that have been demonstrated to be overly expressed by MM and have been shown to be successful targets for treatment. The conclusion of obviousness is further supported by MPEP 2141 (III) which teaches KSR rationales to support a conclusion of obviousness including KSR(A) combining prior art elements according to known methods to yield predictable results. 

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:
Feldman, E., et al (2003) Treatment of relapsed or refractory acute myeloid leukemia with humanized anti-CD33 monoclonal antibody HuM195 Leukemia 17; 314-318. Feldman teaches that HuM195 is a humanized, unconjugated, anti-CD33 monoclonal antibody and reports its use with fifty adult patients with relapsed or refractory AML at doses of 12 or 36 mg/m2 by IV infusion over 4 hours on days 1-4 and 15-18 (abstract). Feldman teaches that of 49 evaluable patients, two complete and one partial remission was observed and that all three responses were in patients that had baseline blast percentages less than 30%. Feldman further teaches that HuM195 as a single agent has minimal, but observable, anti-leukemic activity in patients with relapsed or refractory AML and activity is confined to patients with low burden disease. 

Dutta, S., and R. Saxena (2014) The Expression Pattern of CD33 Antigen Can Differentiate Leukemic from Normal Progenitor Cells in Acute Myeloid Leukemia Indian J. Hematol. Blood Transfus. 30(2); 130-134. Dutta studied expression patterns in acute myeloid leukemia and teaches that leukemic stem cells are defined by CD34 and CD38 antigens and also express CD33 similar to normal hematopoietic stem cells. Dutta teaches that residual LSC are believed to be responsible for AML relapse after chemotherapy (abstract). 

Krejcik, J., et al (2016) Daratumumab depletes CD381 immune regulatory cells, promotes T-cell expansion, and skews T-cell repertoire in multiple myeloma Blood 128(3); 384-394. Krejcik teaches that Daratumumab targets CD38-expressing myeloma cells through a variety of immune-mediated mechanisms (complement-dependent cytotoxicity, antibody-dependent cell-mediated cytotoxicity, and antibody-dependent cellular phagocytosis) and direct apoptosis with cross-linking (abstract). Krejcik further teaches that CD38-expressing immunosuppressive regulatory T and B cells and myeloid-derived suppressor cells were sensitive to daratumumab treatment and that cytotoxic T cell number, activation, and colonality increased after daratumumab treatment in heavily pretreated relapsed and refractory MM cases (key points, page 1).

Miederer, M., et al (2004) Pharmacokinetics, Dosimetry, and Toxicity of the Targetable Atomic Generator, 225Ac-HuM195, in Nonhuman Primates J Nucl Med 45; 129-137. Miederer teaches that use of antibody targetable 225Ac nanogenerators is a new approach in the field of α-immunotherapy offering the advantage of 10-d half-life and increased potency due to generation of 3 new atoms, yielding a total of 4 α-particles. Mierderer conducted studies to test the toxicity of 225Ac generators when conjugated to HuM195. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                   
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647